             Case
             Case2:21-mj-00321-BNW
                  2:21-mj-00321-BNW Document
                                    Document10
                                             7 Filed
                                               Filed04/16/21
                                                     04/16/21 Page
                                                              Page11of
                                                                     of53




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     JESSICA OLIVA
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6268 / Fax: 702.388.6418
 5   jessica.oliva@usdoj.gov
     Attorneys for the United States
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         Case no. 2:21-mj-00321-BNW

 9                 Plaintiff,                          Petition for Writ of Habeas Corpus
                                                       Ad Prosequendum for
10         v.                                          Juan Baptista Trompeta Caballerro
                                                       (Id #01796379)
11   JUAN BAPTISTA

12   TROMPETA CABALLERRO,

13                 Defendant.

14

15          The petition of the United States Attorney for the District of Nevada respectfully

16   shows that JUAN BAPTISTA TROMPETA CABALLERRO is committed by due process

17   of law in the custody of the Warden, CLARK COUNTY DETENTION CENTER, Las

18   Vegas, Nevada 89101, that it is necessary that the said JUAN BAPTISTA TROMPETA

19   CABALLERRO be temporarily released under a Writ of Habeas Corpus Ad

20   Prosequendum so that the said Defendant may be present before the United States District

21   Court for the District of Nevada, at Las Vegas, Nevada, on April 20, 2021, at the hour of

22

23

24
               Case
               Case2:21-mj-00321-BNW
                    2:21-mj-00321-BNW Document
                                      Document10
                                               7 Filed
                                                 Filed04/16/21
                                                       04/16/21 Page
                                                                Page22of
                                                                       of53




1    3:30 p.m., for an identity hearing 1 and from time to time and day to day thereafter until

2    excused by the said Court.

3           That the presence of JUAN BAPTISTA TROMPETA CABALLERRO before the

4    United States District Court on or about April 20, 2021 at the hour of 3:30 p.m., for an

5    identity hearing and from time to time and day to day thereafter until excused by the Court

6    has been ordered by the United States Magistrate or District Judge for the District of

7    Nevada.

8           WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad

9    Prosequendum issue out of this Court, directed to the Warden, CLARK COUNTY

10   DETENTION CENTER, Las Vegas, Nevada, and to the United States Marshal for the

11   District of Nevada, commanding them to produce the said DEFENDANT before the

12   United States District Court on or about April 20, 2021, at the hour of 3:30 p.m., for an

13   identity hearing and from time to time and day to day thereafter, at such times and places

14   as may be ordered and directed by the Court entitled above, to appear before the Court,

15   and when excused by the said Court, to be returned to the custody of the Warden, CLARK

16   COUNTY DETENTION CENTER, Las Vegas, Nevada.

17          Respectfully submitted this 16th day of April, 2021.

18
                                                         CHRISTOPHER CHIOU
19                                                       Acting United States Attorney

20                                                       s/ Jessica Oliva
                                                         JESSICA OLIVA
21                                                       Assistant United States Attorney

     1
22     Defendant was ordered released from federal custody on April 15, 2021, and ordered to appear
     on April 20, 2021. The Clark County Inmate Search provides that defendant is currently in the
23   custody of the Clark County Detention Center. The United States Marshals Service has indicated
     that they anticipate being able to make defendant available by April 20, 2021 if provided a writ
24   by close of business on April 16, 2021.

                                                    2
             Case
             Case2:21-mj-00321-BNW
                  2:21-mj-00321-BNW Document
                                    Document10
                                             7 Filed
                                               Filed04/16/21
                                                     04/16/21 Page
                                                              Page33of
                                                                     of53




1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                         2:21-mj-00321BNW

4                   Plaintiff,                         Order for Issuance of Writ of
                                                       Habeas Corpus Ad Prosequendum for
5           v.                                         Juan Baptista Trompeta Caballerro
                                                       (Id #01796379)
6    JUAN BAPTISTA TROMPETA

7    CABALLERRO,

8                   Defendant.

9

10          Upon reading the petition of the United States Attorney for the District of Nevada,

11   and good cause appearing therefore,

12          IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue

13   out of this Court, directing the production of the body of JUAN BAPTISTA TROMPETA

14   CABALLERRO before the United States District Court at Las Vegas, Nevada, on or about

15   April 16, 2021, at the hour of 3:30 p.m. for an identity hearing and any further proceedings

16   and from time to time and day to day thereafter until excused by the said Court.

17          DATED: April 16, 2021

18
                                         ________________________________________
19                                        UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

                                                   3
